     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 1 of 13




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8    SATA GmbH & Co. KG, a German                           Case No. 2:17-cv-02753-JAD-NJK
      corporation,
 9
                             Plaintiff,
10                                                         Order GrantingORDER
                                                            [PROPOSED]    Motion for Default
                                                                                  GRANTING
             v.                                            Judgment,
                                                            MOTIONPermanent     Injunction, and
                                                                      FOR DEFAULT
11                                                         Attorney
                                                            JUDGMENTFees AND MOTION FOR
      Phoenix Automotive Refinishing, a foreign             PERMANENT INJUNCTION
12    entity,                                                     ECF Nos. 9, 12
                          Defendants.
13

14         After today's
           Plaintiff SATAhearing
                            GmbH on &
                                    Plaintiff
                                      Co. KG  SATA  GmbHmoves
                                                (“SATA”) & Co.for
                                                               KGdefault
                                                                  Motionjudgment
                                                                          for Default
                                                                                  andJudgment,
                                                                                      permanent
15   Permanent against
     injunction Injunction, and Attorney
                        Phoenix  Automotive   [ECF Nos. 9,(“Phoenix”)
                                         Fees Refinishing   12], default in
                                                                          having
                                                                            this been
                                                                                 actionentered against
                                                                                         for trademark
16    defendant Phoenix
     counterfeiting,      Automotive
                     trademark        Refinishing,
                               infringement, unfairand having found
                                                    competition, andthat theinfringement.
                                                                     patent  factors outlined by the
                                                                                           (ECF  No. 9;
17   NinthNo.
     ECF   Circuit
              12). in Eitel v.
                   Having           the782
                               McCool,
                            weighed        F.2d outlined
                                        factors 1470, 1471
                                                         by (9th Cir. 1986)
                                                            the Ninth       weigh
                                                                       Circuit     in favor
                                                                               in Eitel     of
                                                                                        v. McCool, 782
18    entering
     F.2d 1470,default judgment,
                1471 (9th        finds and
                           Cir. 1986),     concludes
                                       the Court     as SATA’s
                                                 grants follows: motion for default judgment, awards

19   statutory damages, and issues a permanent injunction.
20                                           BACKGROUND *
21          SATA is a century-old German corporation that manufactures paint spray guns and related
22   equipment worldwide. (ECF No. 9 at 2). SATA’s United States-directed business produces over
23   $15 million annually with more than 100,000 paint spray guns and reservoirs sold. Id. at 3. SATA
24   owns four trademark registrations that it claims Phoenix infringed: (1) a design mark for a green
25   band of color extended around the circumference of a paint spray gun air cap ring (Registration
26   No. 2,770,801); (2) a design mark for a band of any color extended around the circumference of a
27   paint spray gun air cap ring (Registration No. 2,793,583); (3) a design mark for a band of red color
28
     * These background facts are deemed admitted
                                            Page by  virtue
                                                  1 of 13 of the default.
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 2 of 13




 1   extending around the circumference of a paint reservoir for a paint spray gun (Registration No.

 2   3,072,417); and (4) a design mark for a green platelet (Registration No. 3,153,260). Id. at 3-4.

 3   SATA also has two design patents that it claims Phoenix infringed: (1) an ornamental spray-gun

 4   design (Patent No. US D459,432); and (2) an ornamental design for a paint spray gun head ring

 5   (Patent No. US D459,433). Id. at 4. SATA uses the SATA Marks to advertise and promote its

 6   products throughout the United States and the world. Id. at 3.

 7          On October 31, 2017, SATA representatives attended the SEMA trade show in Las Vegas,

 8   Nevada, and observed Phoenix advertising and offering for sale paint spray gun 414.172 LVMP

 9   GRAVITY SPRAY GUN (the “Infringing Product”). Id. at 5. SATA also discovered that Phoenix

10   operates a website containing advertisements for the Infringing Product. Id. The website also

11   includes the Infringing Product. Id. SATA then filed this suit, asserting trademark counterfeiting,

12   trademark infringement, unfair competition, and patent infringement. (ECF No. 1 at 8-13). Phoenix

13   was served with a copy of the Complaint by personal service on November 1, 2017, but it has not

14   responded or otherwise appeared in this case. (ECF No. 9 at 2). On SATA’s motion, the Clerk of

15   the Court entered default against Phoenix. (ECF No. 9 at 2; ECF No. 8).

16                                             DISCUSSION

17          A.      Default Judgment Standard

18          Federal Rule of Civil Procedure 55(b)(2) permits a plaintiff to obtain a default judgment

19   after the clerk enters default based on a defendant’s failure to defend. After entry of default, the

20   complaint’s factual allegations are taken as true except those relating to damages. TeleVideo Sys.,

21   Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per curiam); Fed R. Civ. P. 8(b)(6) (“An

22   allegation—other than one relating to the amount of damages—is admitted if a responsive pleading

23   is required and the allegation is not denied.”). “[N]ecessary facts not contained in the pleadings,

24   and claims [that] are legally insufficient, are not established by default.” Cripps v. Life Ins. Co.,

25   980 F.2d 1261, 1267 (9th Cir. 1992). The court may require a plaintiff to provide additional proof

26   of facts or damages in order to ensure that the requested relief is appropriate. See Fed. R. Civ. P.

27   55(b)(2). Whether to grant a motion for default judgment lies within the district court’s discretion,

28
                                                Page 2 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 3 of 13




 1   which is guided by the seven factors outlined by the Ninth Circuit in Eitel v. McCool, 782 F.2d at

 2   1471 (9th Cir. 1986):

 3                  (1) the possibility of prejudice to the plaintiff; (2) the merits of
                    plaintiff’s substantive claim; (3) the sufficiency of the complaint;
 4                  (4) the sum of money at stake in the action; (5) the possibility of a
                    dispute concerning material facts; (6) whether the default was due
 5                  to excusable neglect; and (7) the strong policy underlying the
                    Federal Rules of Civil Procedure favoring decisions on the merits.
 6
     Id. at 1471–72.
 7
            B.      Analyzing the Eitel Factors
 8
            1.      Possibility of prejudice to plaintiffs
 9
            SATA sued Phoenix to stop it from infringing SATA’s distinctive design and marks. (ECF
10
     No. 9 at 2-5) SATA served Phoenix with adequate process and served Phoenix with SATA’s
11
     request for entry of clerk’s default, clerk’s default, and the motion for default judgment. Id. at 2.
12
     Phoenix ignored all of it. SATA would be prejudiced by requiring SATA to expend additional
13
     resources litigating an action that appears to be uncontested. And SATA has no other recourse to
14
     prevent Phoenix’s further infringement of its trademarks and patents. This factor thus weighs in
15
     favor of default judgment.
16
            2.      Substantive merits and sufficiency of the claims
17
            The second and third Eitel factors require SATA to demonstrate that it has stated a claim
18
     on which it may recover. See Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978). SATA
19
     sufficiently alleges its trademark infringement, unfair competition, trademark counterfeiting, and
20
     design patent infringement claims.
21
            To establish trademark-infringement and unfair-competition claims, SATA must show
22
     that: (1) it is the owner of a valid, protectable mark, and (2) Phoenix is using a confusingly similar
23
     mark that is likely to cause deception concerning the origin of the goods. 15 U.S.C. § 1114 (2012);
24
     15 U.S.C. § 1116 (2012); Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp., 174 F.3d 1036,
25
     1046 (9th Cir. 1999); see also New W. Corp. v. NYM Co. of Cal., 595 F.2d 1194, 1201 (9th Cir.
26
     1979) (explaining that the elements for trademark infringement and unfair competition are
27
     essentially the same). SATA has federal trademark registrations for: (1) a design mark for a green
28
                                                 Page 3 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 4 of 13




 1   band of color extended around the circumference of a paint spray gun air cap ring (Registration

 2   No. 2,770,801); (2) a design mark for a band of any color extended around the circumference of a

 3   paint spray gun air cap ring (Registration No. 2,793,583); (3) a design mark for a band of red color

 4   extending around the circumference of a paint reservoir for a paint spray gun (Registration No.

 5   3,072,417); and (4) a design mark for a green platelet (Registration No. 3,153,260). SATA has

 6   provided screenshots of Phoenix’s website showing products with confusingly similar marks

 7   during the same time period that SATA was selling its own products. SATA alleges that the

 8   concurrent advertising of confusingly similar products is likely to cause deception regarding the

 9   origin of the goods. (ECF No. 9 at 10-12).

10          For its trademark-counterfeiting claim, SATA must show that: (1) it is the owner of a valid,

11   protectable mark; and (2) Phoenix intentionally used the mark in commerce, knowing that it was

12   counterfeit. 15 U.S.C. § 1114(1)(a) (2012). A mark is counterfeit if “[i]t is registered on the

13   principal register in the United States Patent and Trademark Office for such goods or services sold,

14   offered for sale, or distributed and that is in use, whether or not the person against whom relief is

15   sought knew such mark was so registered.” 15 U.S.C. § 1116(d)(1)(B)(i) (2012). If the mark is

16   intentionally and knowingly distributed, a defendant is susceptible to heightened liability. 15

17   U.S.C. § 1117 (b)(1) (2012); Idaho Potato Comm’n v. G & T Terminal Packaging, Inc., 425 F.3d

18   708, 721 (9th Cir. 2005). SATA has valid trademarks for the colored bands and marks, and Phoenix

19   advertises identical, counterfeit versions of those marks for sale. (ECF No. 9 at 8). SATA argues

20   that Phoenix has intentionally counterfeited its marks because: (1) SATA has been a leader in the

21   paint spray gun industry for over a century, so Phoenix would have known of its brand and

22   trademarked design; (2) Phoenix places the exact marks in the exact same place as the SATA

23   Marks; and (3) Phoenix is using its counterfeit mark on paint spray guns, the exact type of good

24   covered by SATA’s Marks. (ECF No 9 at 2, 8-9). The Court therefore finds that SATA has

25   sufficiently pled that Phoenix intentionally and knowingly engaged in trademark counterfeiting.

26          Finally, design-patent infringement is governed by the “ordinary observer” test. Gorham

27   Mfg. v. White, 81 U.S. 511, 528 (1871); Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 672

28
                                                  Page 4 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 5 of 13




 1   (Fed. Cir. 2008). Infringement of a design patent occurs if “an ordinary observer, familiar with the

 2   prior art, would be deceived into thinking that the accused design was the same as the patented

 3   design.” Egyptian Goddess, 543 F.3d at 672; see also Gorham, 81 U.S. at 528. Complete similarity

 4   is not required. Gorham, 81 U.S. at 527–28 (discussing that an infringing product may be

 5   dissimilar to experts as long as it is similar to the ordinary observer). Phoenix’s products have the

 6   same general visual appearance as SATA’s, such that it is likely that a purchaser would confuse

 7   Phoenix’s product with SATA’s patented designs. So, the Court finds that SATA has sufficiently

 8   pled all of its claims, and the second and third Eitel factors weigh in favor of entering default

 9   judgment.

10          3.      Amount at stake

11          The fourth Eitel factor requires the Court to consider “the amount of money at stake in

12   relation to the seriousness of [Phoenix]’s conduct.” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp.

13   2d 1172, 1176 (C.D. Cal. 2002). SATA seeks $200,000 in statutory damages under the Lanham

14   Act. (ECF No. 9 at 24.) The Lanham Act awards no less than $1,000 and no more than $200,000

15   in statutory damages “per type of goods or services sold, offered for sale, or distributed,” 15 U.S.C.

16   § 1117(c)(1) (2012), and willful infringements increase the statutory-damages ceiling to

17   $2,000,000. 15 U.S.C. § 1117(c)(2) (2012). District courts have “wide discretion” to grant

18   statutory damages within those boundaries. Cable/Home Commc’n Corp. v. Network Prod., Inc.,

19   902 F.2d 829, 852 (11th Cir. 1990); see also Nintendo of Am., Inc. v. Dragon Pac. Int’l, 40 F.3d

20   1007, 1010 (9th Cir. 1994) (stating that courts have wide discretion in awarding statutory damages

21   under an analogous provision of the Copyright Act).

22          As this Court has recognized, “[s]tatutory damages for trademark counterfeiting are

23   particularly appropriate in default cases,”…”where there is a lack of information about a

24   defendant’s sales and profits.” Avnet, Inc. v. Avana Techs. Inc., 2014 U.S. Dist. LEXIS 177436,

25   *18 (D. Nev. Dec. 3, 2014) (external citations omitted); see also Hand & Nail Harmony, Inc. v.

26   Guangzhou Shun Yan Cosmetics Co., 2015 WL 4378197, at *6 (D. Nev. July 15, 2015). A statutory

27   damages award should “not merely compel[ ] restitution of profit and reparation for injury but also

28
                                                 Page 5 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 6 of 13




 1   discourage wrongful conduct.” F.W. Woolworth Co. v. Contemporary Arts, 344 U.S. 228, 233

 2   (1952). The purpose of § 1117 is to take the incentive out of counterfeiting and strengthen the civil

 3   remedies against counterfeiters. See S.Rep. No. 177, 104th Cong. (1995).

 4          Here, Phoenix intentionally used the SATA Marks in commerce and knew that the marks

 5   were counterfeit. When seeking the enhanced award for willful counterfeiting, “an allegation of

 6   willful trademark infringement is deemed true on default.” Derek Andrew, Inc. v. Poof Apparel

 7   Corp., 528 F.3d 696, 698 (9th Cir. 2008). As alleged in the Complaint, Phoenix advertised and

 8   offered for sale, at the SEMA trade show and online, products containing the infringing marks.

 9   (ECF No. 1, ¶¶ 23-34, 36-38, 45, 60.) Further, as alleged in the Complaint, Phoenix knew that the

10   infringing marks were counterfeit of the SATA Marks. Id.

11          Additional factors weigh in favor of awarding two hundred thousand dollars ($200,000) in

12   statutory damages. Phoenix’s failure to appear in this action has hindered SATA’s ability to

13   discover Phoenix’s financial situation or status. Phoenix also has continued to advertise the

14   Infringing Product in its catalog and on its website. (ECF at 9, Caloiaro Decl., Ex. 4.) Finally,

15   Phoenix is a large corporation that conducts international business. Id. It should have known better

16   than to infringe upon SATA’s federally protected rights. SATA also notes that the requested award

17   is in line with this Court’s other decisions. See Hakkasan LV, LLC v. Adamczyk, 2015 U.S. Dist.

18   LEXIS 110307, *32 (D. Nev. Aug. 19, 2015); Hakkasan LV, LLC v. VIP, UNLTD, LLC, (D. Nev.

19   June 12, 2014).

20          In light of this information, the Court finds that statutory damages of $200,000 for this

21   willful infringement are appropriate and this sum-at-stake factor weighs in favor of a default

22   judgment.

23          4.      Possibility of dispute

24          The next Eitel factor to consider is the possibility that material facts are disputed. SATA

25   adequately alleged its trademark infringement, trademark counterfeiting, patent infringement, and

26   unfair competition claims against Phoenix. Phoenix failed to respond or appear, so all of SATA’s

27   well-pled, material facts are admitted and presumed true. So this factor, too, weighs in favor of

28
                                                Page 6 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 7 of 13




 1   default judgment.

 2          5.      Possibility of excusable neglect

 3          The sixth Eitel factor requires the Court to consider whether Phoenix’s default may have

 4   resulted from excusable neglect. There is no evidence that Phoenix defaulted due to excusable

 5   neglect. The record reflects that SATA served Phoenix with process on November 1, 2017, while

 6   the company was still in Las Vegas for the SEMA trade show. (ECF No. 9 at 2). Phoenix failed to

 7   answer or otherwise respond to the complaint. Id. SATA moved for entry of clerk’s default on

 8   January 2, 2018. Id. And this action has been pending for a year, giving Phoenix—who is still

 9   absent—ample time to appear in the litigation. So, this factor weighs in favor of default judgment.

10          6.      Policy for deciding cases on the merits

11          “Generally, default judgments are disfavored because cases should be decided upon their

12   merits whenever reasonably possible.” Twentieth Century Fox v. Streeter, 438 F. Supp. 2d 1065,

13   1072 (D. Ariz. 2006) (quoting Eitel, 782 F.2d at 1472). Phoenix’s failure to participate in this case

14   renders a decision on the merits “impractical, if not impossible.” See PepsiCo, 238 F. Supp. 2d at

15   1177 (citing Columbia Pictures Tele., Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186,

16   1194 (9th Cir. 2001)). Although this factor almost always weighs against default judgment, the

17   other factors outweigh this policy and balance in favor of a default judgment.

18          C.      Permanent Injunctive Relief

19          The Lanham Act permits a court to grant injunctions “according to the principles of equity

20   and upon such terms as the court may deem reasonable” to prevent further trademark infringement.

21   15 U.S.C § 1116 (2012); Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1137 (9th Cir. 2006).

22   A plaintiff seeking a permanent injunction must show:

23                  (1) that it has suffered an irreparable injury; (2) that remedies
                    available at law, such as monetary damages, are inadequate to
24                  compensate for that injury; (3) that, considering the balance of
                    hardships between the plaintiff and the defendant, a remedy in
25                  equity is warranted; and (4) that the public interest would not be
                    disserved by a permanent injunction.
26
     La Quinta Worldwide LLC v. Q.R.T.M., S.A. de C.V., 762 F.3d 867, 879 (9th Cir. 2014) (quotation
27
     omitted). “[A]ctual irreparable harm must be demonstrated to obtain a permanent injunction in a
28
                                                Page 7 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 8 of 13




 1   trademark infringement action.” Herb Reed Enter., LLC v. Florida Entm’t Mgmt., 736 F.3d 1239,

 2   1249 (9th Cir. 2013).

 3          1.      Irreparable injury and insufficiency of monetary damages

 4          A permanent injunction is appropriate here because SATA has pled sufficient facts to

 5   support an inference of irreparable injury. The Ninth Circuit has recognized that, in trademark

 6   cases, irreparable harm may be shown through evidence of the loss of prospective customers,

 7   goodwill, or reputation. Stuhlbarg Intern. Sales Co. v. John D. Brush & Co., 240 F.3d 832, 841

 8   (9th Cir. 2001). SATA has suffered and will continue to suffer irreparable injury to its goodwill,

 9   and monetary damages are inadequate to compensate for SATA’s injury. Additionally, despite

10   failing to respond to the Complaint, Phoenix continues to advertise the Infringing Product, export

11   goods and make sales within the United States.

12          Accordingly, the lost opportunities and diminished value of goodwill resulting from

13   Phoenix’s continued infringement of SATA’s Intellectual Property will cause irreparable harm.

14   Toyo Tire & Rubber Co. v. Kabusikiki Kaisha Tokyo Nihoon Rubber Corp, 2015 WL 6501228, at

15   *3 (D. Nev. Oct. 26, 2015); See also Rent-A-Center, Inc. v. Canyon Television & Appliance Rental,

16   Inc., 944 F.2d 597, 603 (9th Cir. 1991) (citation omitted) (“[I]ntangible injuries, such as damage

17   to . . . goodwill, qualify as irreparable harm.”); MySpace, Inc. v. Wallace, 498 F. Supp. 2d 1293,

18   1305 (C.D. Cal. 2007) (“Harm to business goodwill and reputation is unquantifiable and

19   considered irreparable.”).

20          Here, SATA has alleged sufficient facts to demonstrate that SATA is a renowned paint

21   spray gun manufacturer that owns federal trademark registrations for its marks and has invested

22   millions of dollars advertising and promoting its products. (ECF No. 1, ¶¶ 7-17.) Further, SATA

23   has established that SATA and Phoenix are competitors in the paint spray gun industry and that

24   Phoenix is using confusingly similar trademarks, and has continued its infringement. Finally,

25   Phoenix is a Chinese company making the recovery of actual monetary damages unlikely. SATA

26   has thus suffered irreparable harm to which there is no adequate remedy.

27

28
                                               Page 8 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 9 of 13




 1             2.     Balance of hardships

 2             The hardships also balance in SATA’s favor. When balancing hardships, the Court must

 3   consider the respective difficulties that SATA and Phoenix would face with and without injunctive

 4   relief. MGM Studios, Inc., v. Grokster, Ltd., 518 F. Supp. 2d 1197, 1220 (C. D. Cal 2007). The

 5   Court finds no hardships that Phoenix would endure besides being compelled to cease its unlawful

 6   conduct. But without an injunction, SATA will continue to be harmed because Phoenix is likely

 7   to continue to infringe on SATA’s marks and designs. Thus, this factor strongly favors injunctive

 8   relief.

 9             3.      Public interest

10             The primary purpose of the Lanham Act is to “[p]rotect consumers against deceptive

11   designations of the origins of goods.” Int’l Order of Job’s Daughters v. Lindeburg & Co., 633 F.2d

12   912, 918 (9th Cir. 1980). Given the similarity between SATA’s Marks and Phoenix’s counterfeit

13   marks, injunctive relief also serves the interest of the public by protecting consumers from

14   unwittingly purchasing these counterfeit products.

15             In sum, SATA has shown that it is entitled to a permanent injunction that:

16                    a.      Enjoins    Phoenix—and     its   officers,   agents,   servants,   employees,

17   confederates, attorneys, and any persons acting in concert with any of them and who have

18   knowledge of this order by service or actual notice—from using any reproduction, counterfeit,

19   copy, or colorable imitation of the SATA Marks in commerce including, without limitation: (i) by

20   selling, offering for sale, distributing, promoting, or advertising any good or service in connection

21   with such reproduction, counterfeit, copy, or colorable imitation of the SATA Marks; (ii) by

22   displaying any reproduction, counterfeit, copy, or colorable imitation of the SATA Marks on the

23   website accessible through the domain name https://www.PhoenixRefinish.com or any other

24   website owned or controlled by Phoenix or that display Phoenix’s products (collectively, the

25   “Enjoined Websites”); or (iii) by displaying any reproduction, counterfeit, copy, or colorable

26   imitation of the SATA Marks at any trade show in the United States, including but not limited to,

27   at any future SEMA trade show; and

28
                                                  Page 9 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 10 of 13




 1                   b.      Enjoins    Phoenix—and      its   officers,   agents,   servants,   employees,

 2    confederates, attorneys, and any persons acting in concert with any of them and who have

 3    knowledge of this order by service or actual notice—from manufacturing, using, selling, offering

 4    to sell, or importing into the United States, (1) an ornamental spray-gun design; and/or (2) an

 5    ornamental design for a paint spray gun head ring embodying designs that are the same as or

 6    substantially similar to the designs claimed in U.S. design patents 459,432 and 459,433, including,

 7    without limitation, by: (i) offering to sell and selling such products to individuals or companies in

 8    the United States through the Enjoined Websites or otherwise; or (ii) offering to sell or selling such

 9    products at any trade show in the United States, including, but not limited to, at any future SEMA

10    show;

11                   c.      Phoenix shall immediately and permanently take down any website,

12    including but not limited to https://www.PhoenixRefinish.com, which was registered on May 26,

13    2015 with website registrar GoDaddy.com, LLC and in the name of registrant Hangzhou Kapai

14    Gongju Co., Ltd., that contains any depiction, description, or advertisement of product that

15    infringes the intellectual property owned by SATA and asserted in the present action; and

16                   d.      To effect the foregoing provisions concerning the cessation of Phoenix’s

17    infringing conduct on its website(s), SATA, through its agents or representatives, may serve a copy

18    of this order on the registrant, registrar, registry (at SATA’s election), and/or any other persons

19    able to effect a take down of such website(s), along with the requisite identifying information for

20    any such website(s), and the Court hereby directs those persons to effect a cessation of the

21    website(s) owned by Phoenix or its agents or affiliates, and which contains any depiction,

22    description, or advertisement of any product that infringes the intellectual property owned by

23    SATA and asserted in the present action.

24            D.     Attorney’s fees and costs

25            SATA also requests attorney’s fees in the amount of $5,445.00 and costs of $659.00. (ECF

26    No. 9 at 24). The Lanham Act permits an award of attorneys’ fees to the prevailing party in

27    “exceptional cases,” 15 U.S.C. § 1117(a) (2012), and the Ninth Circuit has held that willful

28
                                                 Page 10 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 11 of 13




 1    infringement cases like this one are “exceptional.” Gracie v. Gracie, 217 F.3d 1060, 1068 (9th Cir.

 2    2000) (quoting Lindy Pen Co. v. Bic Pen Corp., 982 F.2d 1400, 1409 (9th Cir. 1993)). Pursuant to

 3    Local Rule 54-14(b)(1), SATA has provided a reasonable itemization and description of the work

 4    performed to support an award of attorneys’ fees, and the Court determines that the requested fees

 5    are reasonable.

 6           To obtain an award of costs, “A prevailing party who claims costs must file and serve a bill

 7    of costs and disbursements on the form provided by the clerk no later than 14 days after the date

 8    of entry of the judgment or decree.” LR 54–1(a). “A bill of costs and disbursements must be

 9    supported by an affidavit and distinctly set forth each item so that its nature can be readily

10    understood. An itemization and, where available, documentation of requested costs in all

11    categories must be attached to the bill of costs.” LR 54–1(b). SATA has provided this court with

12    the appropriate bill of costs (ECF No. 10), and is thus entitled to an award of costs.

13                                                CONCLUSION

14          Accordingly,
             Accordingly,IT
                          ITIS
                             ISHEREBY
                               HEREBYORDERED
                                      ORDEREDthat
                                              that SATA's
                                                   SATA’sMotion
                                                          Motionfor
                                                                 for Default
                                                                     Default Judgment,
                                                                             Judgment (ECF

15    Permanent
      No. 9) and Injunction,
                 Motion for and Attorney
                             Permanent   Fees [ECF
                                       Injunction   Nos.9,
                                                  (ECF No.12]
                                                           12)isare
                                                                 GRANTED,
                                                                    GRANTEDand
                                                                             andthethe
                                                                                     Clerk ofof the
                                                                                       Clerk

16    Court is
      Court is directed to ENTER
               directed to ENTER JUDGMENT
                                 JUDGMENT in
                                           in favor
                                               favor of
                                                     of SATA
                                                        SATAGmbH   & Co.Phoenix
                                                             and against KG andon
                                                                                against
                                                                                  Plaintiff’s

17    Phoenix Automotive
      Complaint,          Refinishing as follows:
                 as follows:

18               a. Statutory damages in the amount of $200,000.00;

19               b. Attorney fees in the amount of $5,445.00;

20               c. Costs in the amount of $659.00; and

21               d. Post-judgment interest on the principal sum at the judgment rate from the date of

22                      entry of the Judgment until paid in full.

23           IT IS HEREBY FURTHER ORDERED that Phoenix, and its officers, agents, servants,

24    employees, confederates, attorneys, and any persons acting in concert or participation with any of

25    them including, without limitation, third parties providing services used in connection with

26    Phoenix’s operations and websites owned or controlled by Phoenix (including, without limitation,

27    the website at https://www.PhoenixRefinish.com), including, Internet service providers (“ISPs”),

28
                                                   Page 11 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 12 of 13




 1    domain name registries, domain name registrars, banks and other financial institutions, merchant

 2    account providers and payment processors (such as PayPal, Inc., Western Union), and any other

 3    payment processing service having knowledge of this Order by service or actual notice

 4    (“Restrained Parties”) are hereby permanently enjoined and restrained from:

 5               e. Using any reproduction, counterfeit, copy, or colorable imitation of the SATA

 6                  Marks in commerce including, without limitation: (i) by selling, offering for sale,

 7                  distributing, promoting, or advertising any good or service in connection with such

 8                  reproduction, counterfeit, copy, or colorable imitation of the SATA Marks; (ii) by

 9                  displaying any reproduction, counterfeit, copy, or colorable imitation of the SATA

10                  Marks      on    the    website    accessible    through     the    domain      name

11                  https://www.PhoenixRefinish.com or any other website owned or controlled by

12                  Phoenix or that display Phoenix’s products (collectively, the “Enjoined Websites”);

13                  or (iii) by displaying any reproduction, counterfeit, copy, or colorable imitation of

14                  the SATA Marks at any trade show in the United States, including but not limited

15                  to, at any future SEMA trade show; and

16               f. manufacturing, using, selling, offering to sell, or importing into the United States,

17                  (1) an ornamental spray-gun design; and/or (2) an ornamental design for a paint

18                  spray gun head ring embodying designs that are the same as or substantially similar

19                  to the designs claimed in U.S. design patents 459,432 and 459,433, including,

20                  without limitation, by: (i) offering to sell and selling such products to individuals

21                  or companies in the United States through the Enjoined Websites or otherwise; or

22                  (ii) offering to sell or selling such products at any trade show in the United States,

23                  including, but not limited to, at any future SEMA show.

24           IT IS HEREBY FURTHER ORDERED that,

25               g. Phoenix shall immediately and permanently take down any website, including but

26                  not limited to https://www.PhoenixRefinish.com, which was registered on May 26,

27                  2015 with website registrar GoDaddy.com, LLC and in the name of registrant

28
                                                Page 12 of 13
     Case 2:17-cv-02753-JAD-NJK Document 16 Filed 02/06/19 Page 13 of 13




 1                 Hangzhou Kapai Gongju Co., Ltd., that contains any depiction, description, or

 2                 advertisement of product that infringes the intellectual property owned by SATA

 3                 and asserted in the present action; and

 4              h. To effect the foregoing provisions concerning the cessation of Phoenix’s infringing

 5                 conduct on its website(s), SATA, through its agents or representatives, may serve

 6                 a copy of this order on the registrant, registrar, registry (at SATA’s election), and/or

 7                 any other persons able to effect a take down of such website(s), along with the

 8                 requisite identifying information for any such website(s), and the Court hereby

 9                 directs those persons to effect a cessation of the website(s) owned by Phoenix or its

10                 agents or affiliates, and which contains any depiction, description, or advertisement

11                 of any product that infringes the intellectual property owned by SATA and asserted

12                 in the present action.

13     The Clerk of CourtTHIS
             ENTERED      is directed to CLOSE
                                ___ day          THIS CASE. 2019.
                                         of _________________,

14
                                            _________________________________
15
                                            U.S. District Judge Jennifer A. Dorsey
                                                 ________________________________
16                                          Dated: FebruarySTATES
                                                 UNITED      8, 2019 DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26
27

28
                                               Page 13 of 13
